



COURT OF APPEAL FOR ONTARIO

CITATION: IceGen Inc. (Re),
2016
    ONCA 902

DATE: 20161128

DOCKET: M46307 (C61444)

Gillese J.A. (In Chambers)

In the Matter of the
    Bankruptcy of IceGen Inc. of the City of Markham, in the Province of Ontario

and

In the Matter of the Bankruptcy of 1807983
    Ontario Limited of the City of Markham, in the Province of Ontario

George Benchetrit, for the moving party KSV Kofman Inc.,
    in its capacity as Trustee in the Consolidated Bankruptcy of IceGen Inc. and
    1807983 Ontario Limited

Catherine Francis, for the responding party Dr. Lionel
    Gerber

Tony Reyes, for the responding party Rushlade
    Investments Limited

Heard: April 11, 2016

ENDORSEMENT

[1]

The trustee in the consolidated bankruptcy Estate of IceGen Inc. and
    1807983 Ontario Limited (the Trustee) moves for an order requiring Dr. Lionel
    Gerber to obtain leave to appeal the order of Penny J. dated December 2, 2015,
    pursuant to s. 193(e) of the
Bankruptcy and Insolvency Act,
R.S.C. 1985, c. B-3
(the 
BIA
).
     Dr. Gerber opposes the motion on the basis that leave is not required pursuant
    to s. 193(c) of the
BIA
which provides there is a right to appeal if
    the property involved in the appeal exceeds in value ten thousand dollars.

[2]

In my view, this courts recent decision in
2403177 Ontario Inc. v.
    Bending Lake Iron Group Limited
, 2016 ONCA 225, 35 C.B.R. (6th) 102, is a
    full answer to Dr. Gerbers objections to the motion.

[3]

In
Bending Lake
, at para. 53, Justice Brown states that s.
    193(c) does
not
apply to (i) orders that are
    procedural in nature, (ii) orders that do not bring into play the value of the
    debtors property, or (iii) orders that do not result in a loss.  The Penny Order
    approved the auction process recommended by the Trustee.  Dr. Gerbers
    complaints relate to the process leading to the Penny Order and to the auction
    process.  The Penny Order is procedural in nature.

[4]

In
Bending Lake
, Justice Brown found that the order approving
    the sale of the debtors assets and vesting title in the purchaser marked the
    final step in the receivers monetization of the debtors assets and so did not
    bring into play the value of the debtors property.  The Penny Order contains
    the same wording as that considered by Justice Brown in
Bending Lake
.  Therefore,
    the Penny Order did not put into play the value of the debtors property.

[5]

For the same reason, the Penny Order did not result in a gain or loss.  The
    wording of the Penny Order is identical to that in
Bending Lake
for
    the purpose of this analysis.  It did not determine the entitlement of any
    party with an economic interest in the debtor to the sale proceeds.

[6]

A major plank in Dr. Gerbers submissions relates to the question of the
    return of his deposit in the first auction.  Counsel for Dr. Gerber contends
    that the Penny Order has the effect of barring the return of that deposit.  (The
    deposit was for almost $500,000.)

[7]

I do not accept this submission.  There is nothing in the Penny Order to
    that effect. Furthermore, the reasons given by Justice Penny for the order do
    not say that.  The reasons, at p. 5, identify two main issues, the first of
    which is whether additional deposits would have to be tendered.  Read in
    context, it is clear that Penny J. was considering whether a new deposit would
    be required as a condition of bidding. Indeed, shortly below that on p. 5 of
    the reasons, Penny J. states:

Both parties paid deposits previously. Without in any way
    prejudicing the outcome, both parties arguably defaulted on their obligations
    during the first auction.

[8]

The Trustee submits that in these two sentences, Penny J. was expressly
    recognizing that the issue of entitlement to the return of the first deposits
    was a matter to be determined, but not on the motion or by the court at that
    time.

[9]

I agree.  Indeed, para. 82 of the Responding Partys factum essentially
    concedes this point, as it says that unless the Penny Order is reversed, Dr.
    Gerber will be unable to obtain the return of his deposit without lengthy and messy
    litigation with the Estate.

[10]

Accordingly, I have concluded that the Penny Order does not fall within
    s. 193(c) of the
BIA
and Dr. Gerber requires leave to appeal the Penny
    Order.  Dr. Gerber has asked that leave be sought from the panel scheduled to hear
    the appeal on June 9, 2016.  Given that the appeal is scheduled to be heard in
    less than two months and as the materials necessary to argue the leave motion
    will duplicate much that has already been done by Dr. Gerber in preparation for
    the appeal and that must be done by the Trustee in responding on the leave
    motion, I accept Dr. Gerbers submission.  Dr. Gerber may seek leave to appeal
    from the panel on June 9, 2016.  If the panel sees fit to grant leave to
    appeal, the appeal shall also be heard that day.

[11]

The parties should consider the time they have been allotted on June 9.  If
    the time appears insufficient to argue both the leave motion and the appeal,
    they should contact Court of Appeal staff to seek additional time.

[12]

Costs of the motion are reserved to the panel hearing the leave motion.

E.E.
    Gillese J.A.


